Citation Nr: 0824431	
Decision Date: 07/22/08    Archive Date: 07/30/08

DOCKET NO.  05-38 307	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas



THE ISSUE

Entitlement to a rating higher than 20 percent for service-
connected arthrotomy of the left knee with degenerative 
changes.  



REPRESENTATION

Veteran represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Motrya Mac, Associate Counsel




INTRODUCTION

The veteran, who is the appellant, served on active duty 
during World War II and from January 1952 to March 1958.  
Also, he retired from the Navy Reserve. 

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision, dated in December 2004, of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Houston, Texas.  

In July 2008, the Board advanced the appeal on the Board's 
docket pursuant to 38 C.F.R. § 20.900. 


FINDING OF FACT

Arthrotomy of the left knee with degenerative changes is 
manifested by flexion at most limited to 120 degrees and 
extension to 0 degrees and pain without a consistent finding 
of extension to 10 degrees and without subluxation or 
ligament instability or additional functional loss due to 
pain, weakness, excess fatigability, lack of endurance, 
incoordination, or atrophy to include on repetitive movement.  


CONCLUSION OF LAW

The criteria for a rating higher than 20 percent for 
arthrotomy of the left knee with degenerative changes have 
not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 
C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5010, 
5257, 5258, 5260, 5261 (2007).




The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A 
(West 2002 & Supp. 2008), and implemented in part at 
38 C.F.R. § 3.159 (2007), amended VA's duties to notify and 
to assist a claimant in developing information and evidence 
necessary to substantiate the claim. 

Duty to Notify

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate the claim, which information and evidence VA 
will obtain, and which information and evidence the claimant 
is expected to provide.  

Also, the VCAA notice requirements apply to all five elements 
of a service connection claim.  The five elements are: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

In a claim for increase, the VCAA notice must include the 
type of evidence needed to substantiate a claim, namely, 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Also, if the 
Diagnostic Code under which the claimant is rated contains 
criteria necessary for entitlement to a higher disability 
rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the VA must provide at least 
general notice of that requirement to the claimant.  Vazquez-
Flores v. Peake, 22 Vet. App. 37 (2008).

The VCAA notice must be provided to a claimant before the 
initial unfavorable adjudication by the RO.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The RO provided pre- and post- adjudication VCAA notice by 
letters, dated in April 2004 and in March 2006.  The notice 
included the type of evidence needed to substantiate the 
claim for increase, namely, evidence that the disability had 
become worse.  The veteran was notified that VA would obtain 
service records, VA records, and records of other Federal 
agencies and that he could submit private medical records or 
authorize VA to obtain private medical records on his behalf.  
The notice included the provisions for the effective date of 
the claim, that is, the date of receipt of the claim, and for 
the degree of disability assignable. 

As for content of the VCAA notice, the documents 
substantially complied with the specificity requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying 
evidence to substantiate a claim and the relative duties of 
VA and the claimant to obtain evidence); of Charles v. 
Principi, 16 Vet. App. 370 (2002) (identifying the document 
that satisfies VCAA notice); of Dingess v. Nicholson, 19 Vet. 
App. 473 (notice of the elements of the claim); and of 
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008) (evidence 
demonstrating a worsening or increase in severity of a 
disability and the effect that worsening has on employment 
and daily life, except general notice of the criteria of the 
Diagnostic Code under which the claimant is rated, which 
consists of a specific measurement or test result). 

To the extent that the VCAA notice came after the initial 
adjudication, the timing of the notice did not comply with 
the requirement that the notice must precede the 
adjudication.  The procedural defect was cured as after the 
RO provided substantial content-complying VCAA notice and the 
claim was readjudicated as evidenced by the supplemental 
statement of the case, dated in October 2007.  Mayfield v. 
Nicholson, 499 F.3d 1317 (Fed. Cir. 2007) (Timing error cured 
by adequate VCAA notice and subsequent readjudication without 
resorting to prejudicial error analysis.)

To the extent that the VCAA notice did not include the 
Diagnostic Codes under which the claimant is rated, at this 
stage of the appeal, when the veteran already has notice of 
the pertinent Diagnostic Codes and rating criteria as 
provided in the statement of the case, there is no reasonable 
possibility that further notice of the exact same information 
would aid in substantiating the claim.  

As the content error did not affect the essential fairness of 
the adjudication of the claim for increase, the presumption 
of prejudicial error as to the content error in the VCAA 
notice is rebutted.  Wensch v. Principi, 15 Vet. App. 362, 
368 (2001) (compliance with the VCAA is not required if no 
reasonable possibility exists that any notice or assistance 
would aid the appellant in substantiating the claim); Sanders 
v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007); Vazquez-Flores 
v. Peake, 22 Vet. App. 37 (2008). 

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claim.  

The RO has obtained VA records, and afforded the veteran VA 
examinations.  The Board notes the service medical records 
were lost and the claims folder was rebuilt.  
As the veteran has not identified any additional evidence 
pertinent to the claim and as there are no additional records 
to obtain, the Board concludes that no further assistance to 
the veteran in developing the facts pertinent to the claim is 
required to comply with the duty to assist. 


REASONS AND BASES FOR FINDING AND CONCLUSION

Rating Principles

A disability rating is determined by the application of VA's 
Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. 
Part 4.  The percentage ratings contained in the Rating 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
Separate diagnostic codes identify the various disabilities. 
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

VA has a duty to acknowledge and consider all regulations 
that are potentially applicable through the assertions and 
issues raised in the record, and to explain the reasons and 
bases for its conclusions.  Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7. 

The Board will consider whether separate ratings may be 
assigned for separate periods of time based on facts found, a 
practice known as "staged ratings," whether it is an 
initial rating case or not.  Fenderson v. West, 12 Vet. 
App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505 
(2007).

The left knee disability is currently rated 20 percent 
disabling under Diagnostic Codes 5010-5258.  Under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5010, arthritis due to trauma, which 
is substantiated by X-ray findings, is rated as degenerative 
arthritis. Pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 
5003, degenerative arthritis established by X-ray findings is 
rated on the basis of limitation of motion for the specific 
joint involved.  Dislocated semilunar cartilage, with 
frequent episodes of "locking," pain, and effusion into the 
joint is rated as 20 percent disabling.  38 C.F.R. § 4.71a, 
Diagnostic Code 5258.

Other applicable Diagnostic Codes include Diagnostic Codes 
5257, 5260 and 5261.  

Under Diagnostic Code 5257, the criteria for a 10 percent 
rating are slight recurrent subluxation or instability.  The 
criteria for a 20 percent rating are moderate recurrent 
subluxation or instability.  The criteria for a 30 percent 
are either severe recurrent subluxation or severe 
instability.  38 C.F.R. § 4.71.

The other potentially applicable Diagnostic Codes pertain to 
limitation of motion of knee, and limitation of motion can be 
rated separately from recurrent subluxation or instability.  

Limitation of motion of the knee is rated under either 
Diagnostic Code 5260 (limitation of flexion) or Diagnostic 
Code 5261 (limitation of extension).  And a separate rating 
may be assigned for each, that is, for limitation of flexion 
and for limitation of extension.

Under Diagnostic Code 5260, flexion limited to 60 degrees is 
zero percent disabling, flexion limited to 45 degrees is 10 
percent disabling, flexion limited to 30 degrees is 20 
percent disabling, and flexion limited to 15 degrees is 30 
percent disabling.

Under Diagnostic Code 5261, extension limited to 5 degrees is 
zero percent disabling, extension limited to 10 degrees is 10 
percent disabling, extension limited to 15 degrees is 20 
percent disabling, and extension limited to 20 degrees is 30 
percent disabling. 

Normal range of motion of the knee motion is from zero 
degrees of extension to 140 degrees of flexion. 38 C.F.R. § 
4.71, Plate II.

Rating factors for a disability of the musculoskeletal system 
include functional loss due to pain supported by adequate 
pathology and evidenced by visible behavior of the claimant 
undertaking the motion, weakness, excess fatigability, pain 
on movement, swelling, or atrophy.  38 C.F.R. §§ 4.40, 4.45; 
DeLuca v. Brown, 8 Vet. App. 202 (1995).  In any form of 
arthritis, painful motion is also a factor.  38 C.F.R. § 
4.59.

Factual Background

On VA examination in July 2004, the veteran complained of 
left knee pain, especially with long walks, and locking.  
Range of motion was 140 degrees of flexion and 10 degrees of 
extension.  Pain occurred at 10 degrees of extension.  The 
examiner commented that pain was the major functional impact.  

Range of motion of the left knee was not additionally limited 
by fatigue, weakness, lack of endurance and incoordination.  
The ligament test was within normal limits.  There was 
locking pain and crepitus.  It was noted that the veteran was 
retired and that the effect on daily activities was limited 
walking and the inability to kneel. 

VA medical records show that in April 2005 and in April 2006 
the veteran complained of constant left knee pain, which was 
worse with walking and of left knee instability when walking 
and that the knee locked at times.  X-rays in May 2006 
revealed degenerative osteoarthritic changes and joint 
effusion, and the knee was injected with cortisone.  In 
November 2006, the veteran rejected a total knee replacement 
because of his age.  

On VA examination in August 2007, the veteran complained of 
popping of the left knee with sitting and standing.  He 
complained of severe left knee pain climbing and descending 
stairs, and instability and giving out with swelling and 
stiffness.  It was noted that he had been using a cane over 
the last four months for stability. 

On physical examination there was no edema, effusion, 
weakness, redness or heat.  Flexion of the left knee was 120 
degrees and extension was 0 degrees.  There was crepitus only 
with repetitive use.  After active and passive range of 
motion, the veteran reported no pain in the left knee.  There 
was no additional limitation by pain, fatigue, weakness or 
lack of endurance following repetitive use.  There was no 
abnormal movement and no guarding movement.  Testing for 
instability was negative.  The veteran reported increased 
discomfort and soreness to the left knee after dressing.  

In October 2007, the veteran stated the examiner who 
performed the August 2007 VA examination was unprofessional 
and did not report his swelling, redness, severe pain and 
popping noise on range of motion.  



Analysis

The maximum schedular rating under Diagnostic Code 5258 is 20 
percent and the veteran is already in receipt of this rating.  

As for a rating under Diagnostic Code 5257, the evidence does 
not show recurrent subluxation or lateral instability.  On VA 
examinations in July 2004 and in August 2007, the examiners 
found no subluxation or instability.  While the veteran has 
questioned the adequacy of the VA examination in August 2007, 
the Board finds that the examination contained sufficient 
findings to rate the left knee disability under the 
applicable rating criteria in conjunction with the findings 
in July 2004.  As neither slight recurrent subluxation or 
instability is shown, the criteria for 10 percent rating 
under Diagnostic Code 5257 have not been met.

As for limitation of motion, on VA examinations, dated in 
July 2004 and August 2007, flexion was at most limited to 120 
degrees.  As the criterion for a 10 percent rating for 
flexion is flexion limited to 45 degrees, the findings 
pertaining to limitation of flexion do not more nearly 
approximate or equate to flexion limited to 45 degrees, 
considering functional loss due to pain and painful movement.  
And the criteria for a zero percent rating, flexion limited 
to 60 degrees is also not shown. 38 C.F.R. §§ 4.40, 4.45, 
4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).

As for limitation of extension, on VA examination in July 
2004, extension was to 10 degrees with pain and on VA 
examination in August 2007, extension was to 0 degrees with 
no pain.  As limitation of extension to 10 degrees has not 
persisted unchanged and reconciling the various reports into 
a consistent picture so that the current rating may 
accurately reflect the elements of disability present, as 
limitation of extension to 10 degrees was not shown on 
examination in 2007 or at any other time in the interim, 
namely in VA records in April 2005 and in April 2006, and as 
the current rating encompasses pain, a separated rating for 
limitation of extension with pain would be pyramiding, that 
is, rating the same manifestation under 


different Diagnostic Codes, which is not permitted under 38 
C.F.R. § 4.14.  38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. 
Brown, 8 Vet. App. 202 (1995).
And the criteria for a zero percent rating, extension limited 
to 5 degrees is also not shown. 

In VAOPGCPREC 9-98, the VA General Counsel held that when a 
veteran has a knee disability to warrant a separate rating 
for arthritis based on X-ray findings, the limitation of 
motion need not be compensable under Diagnostic Code 5260 or 
Diagnostic Code 5261, rather, such limited motion must at 
least meet the criteria for a zero percent rating, which as 
explained above has not been shown. 

While the veteran has complained of locking knee pain, the 
medical evidence does not indicate he has ankylosis and thus 
an evaluation under Diagnostic Code 5256 for ankylosis of the 
knee is not warranted.  

For these reasons, the preponderance of the evidence is 
against the claim for a rating higher than 20 percent for the 
right knee disability.  38 U.S.C.A. § 5107(b). 


ORDER

A rating higher than 20 percent for service-connected 
arthrotomy of the left knee with degenerative changes is 
denied.  



____________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


